Citation Nr: 1623334	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, other than sinusitis.

2.  Entitlement to service connection for nerve damage of the left arm.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1989 to October 1989 and December 1990 to June 1991.  The Veteran had additional periods of reserve service until 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied the Veteran's service connection claims for a respiratory condition, nerve damage in the left arm, and a bilateral hearing loss disability.  The Veteran disagreed with that decision and perfected this appeal.

In June 2014, the Veteran testified before the undersigned at a Board hearing via videoconference; a transcript of that proceeding is of record.  

The Board is aware that the Veteran has submitted additional argument since the last supplemental statement of the case that is not accompanied by a waiver of RO initial consideration.  See Statement in Support of Claim dated July 28, 2015.  At this juncture, because the Board finds that the newly submitted argument is cumulative of arguments already considered in the record, obtaining a waiver is not necessary and appellate adjudication may proceed.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim dated July 28, 2015.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issue of entitlement to service connection for a respiratory condition other than sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A nerve condition in the left arm is not attributed to service.

2.  Bilateral hearing loss disability was not first shown until many years after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his period of service, to include in-service noise exposure.


CONCLUSION OF LAW

1.  A nerve condition in the left arm was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated b service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the duty to notify was satisfied in an April 2008 letter to the Veteran prior to adjudication by the RO.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, post-service private treatment records and military personnel records.  The Veteran was also provided an opportunity to set forth his contentions during the June 2014 hearing before the undersigned Veteran's Law Judge (VLJ).  

The Veteran was not afforded a VA examination in connection to his nerve condition claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination in this instance is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that an in-service event, injury, or disease occurred during the Veteran's period of service that would support a finding of incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board previously remanded the appeal to afford the Veteran a VA examination in relation to his hearing loss disability.  See Board Remand dated January 20, 2015.  Upon remand, the Veteran was provided a VA examination in June 2015.  As discussed in more detail below, the assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the June 2015 VA examinations are adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case. 

Applicable Law and Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Arm Nerve Disorder

The Veteran avers that his periods of active duty service contributed to his nerve condition.  Specifically, the Veteran claims that in-serve falls and preventative medications he took prior to arriving in the Gulf caused or aggravated his current nerve condition.  See VA Form 9 dated August 22, 2012; VA Form 646 dated February 6, 2014; Statement in Support of Claim dated July 28, 2015.  For the reasons that follow, the Board finds that service connection is not warranted on either a direct or presumptive basis.  

The evidence of record demonstrates that in September 1991, while the Veteran was in reserve status, he was afforded an intravenous drug test by his private employer.  At that time, a nerve in his left upper extremity was punctured, resulting in ulnar neuropathy.  Over the years, the Veteran was examined by various private physicians, all of whom attributed the Veteran's symptoms of pain, numbness, weakness, and discoloration to the venipuncture injury he had in September of 1991.  See Letters from Dr. J.D.O. dated December 2, 1991 and March 27, 1992, Dr. R.W.L. dated May 27, 1992 and November 17, 1992, Dr. H.M.S. dated January 21, 1993, Occupational Therapist B.T.L. dated November 10, 1993.  Prior to his September 1991 venipuncture, the Veteran had no symptoms of neuropathy or any other organic disease of the nervous system.  See Letter from Dr. R.W.L. dated May 27, 1992.  

Service treatment records do not document any in-service falls or injuries the Veteran had involving his left upper extremity.  Moreover, treatment records prior to September 1991 venipuncture do not document any complaints, treatment or manifestations of ulnar neuropathy in the left upper extremity.  Periodic examinations during the Veteran's reserve service note the Veteran's ulnar neuropathy, which was attributed to his September 1991 venipuncture.  See Examination Reports dated November 15, 1992 and May 18, 1995.

Upon consideration, the Board finds that the evidence of record is against a finding that the Veteran's period of service caused or aggravated his ulnar nerve condition.  In so finding, the Board has considered the Veteran's lay statements of record - namely that the Veteran's in-service falls and medications contributed to his nerve condition.  See VA Form 9 dated August 22, 2012; VA Form 646 dated February 6, 2014; Statement in Support of Claim dated July 28, 2015; Board Hearing Transcript pp. 31-32.  As noted before, the Veteran is certainly competent to attest to the symptoms he observes of his nerve condition.  Layno, supra.  However, the ability to provide the etiology of ulnar neuropathy and to determine whether or not it is the result of a fall or certain medications is an advanced medical question outside the scope of a lay person's competence.  The Veteran has demonstrated no competence in identifying the etiology of an internal disease process such as ulnar neuropathy. Accordingly, his lay testimony is not sufficiently reliable or competent to be considered valid evidence tending to increase the likelihood of an etiological determination for ulnar neuropathy.  See Jandreau, supra.  In light of all the pertinent evidence noted above and for the reasons just discussed, the Board finds that the probative value of the Veteran's statements in regards to the etiology of his disability is substantially outweighed by that of the various treating physicians over the years, who have attributed the Veteran's nerve condition to his September 1991 venipuncture.  

In short, the competent, credible, and most probative evidence weighs against the existence between a link between the Veteran's ulnar neuropathy and service, and ultimately the claim.  As such, the Board finds that the preponderance of the evidence is against establishing the final prong needed for service connection.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on either theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102).

Bilateral Hearing Loss

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.

The Veteran avers that his current hearing loss disability stems from acoustic trauma he had while in service.  Specifically, the Veteran reports that while he was on active duty, he worked mainly on the flight line and was exposed loud noises while in close proximity to the aircrafts.  See Board Hearing Transcript; Statement in Support of Claim dated July 28, 2015.

As a preliminary matter, the Board notes that the Veteran's military occupational specialty (MOS) was an intelligence operations specialist.  While this MOS is not associated with acoustic trauma, the Veteran has provided competent testimony that he was exposed to acoustic trauma while in service; further, there is nothing in the record to call into question his claims of noise exposure while in serve.  As such, the Board concedes that the Veteran was exposed to loud noises while in service.  Thus, the outcome of the case turns on whether there is a competent and credible link between the Veteran's in-service noise exposure and his current hearing loss disability.  As discussed further below, the Board finds that service connection for a bilateral hearing loss disability is not warranted.  

In January 1989, upon entrance into service, the Veteran was afforded an audiogram, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
0
LEFT
0
0
0
15
0

The next audiogram of record was in November 1992, where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
5
5
10
20


Also of record are the results of hearing test conducted at the Stennis Space Center in 2008 and 2010.  In 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
40
LEFT
5
5
15
30
30

In 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
45
LEFT
5
5
15
30
35

The examiner noted normal speech range hearing loss, but mild high pitch hearing loss.  The examiner did not provide an opinion as to the etiology of the Veteran's hearing loss.  See Hearing Test Notification received May 11, 2010.  

In June 2015, the Veteran was afforded a VA examination in relation to his hearing loss claim.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
45
LEFT
15
10
20
45
40

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his period of service.  The examiner reasoned that as late as 1992, over a year after the Veteran was discharged from active service, the evidence of record demonstrates that the Veteran had normal hearing.  

Based on the evidence above, the Board finds that service connection for a bilateral hearing loss disability is not warranted on either a direct or presumptive basis.  In regards to presumptive service connection, there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service.  Rather, the first medical evidence of any hearing loss disability under VA regulations is not show until 2008.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

As for direct service connection, there is no competent evidence of record attributing the Veteran's current hearing loss disability to his period of active service, specifically, any acoustic trauma he had while working on the flight lines.  In so finding, the Board has considered the Veteran's lay statements.  As noted, the Board accepts that the Veteran had noise exposure while working near various aircrafts.  However, to the extent that the Veteran attributes his current hearing loss disability to his in-service noise exposure, the Board finds that he is not competent to do so.  See Layno and Jandreau, supra.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity.  Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and her statements as to medical etiology are simply outweighed by the opinion of the June 2015 VA examiner discussed above.

As for continuity of symptomatology, the Veteran is unable to establish when his hearing loss began.  However, the record lacks any documentation of hearing problems until 2008, years after his separation from active service.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of hearing problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In this case, the preponderance of the competent evidence is against a finding of a continuity of symptomatology of hearing loss from service to the present.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss disability.


ORDER

Entitlement to service connection for nerve damage of the left arm is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Board finds that the claim remaining at issue must be remanded for further development.  

The Veteran claims that while in service, he was exposed to dust and sandstorms, which has led to his current respiratory issues, to include lung changes, pulmonary scarring and shortness of breath.  See VA Form 9 dated August 22, 2012, VA Form 646 dated February 6, 2014, and Statement in Support of Claim dated July 28, 2015.  Although there is no documentation of such exposure, the Board finds that the Veteran's statements both competent and credible, and consistent with the environmental factors, and thus accept them as true.  
In a previous Remand, the Board noted that the claim on appeal is limited to respiratory conditions other than sinusitis.  See Board Remand dated January 20, 2015.  The record demonstrates a current diagnosis of asthma.  See Records from Doctor's Urgent Care, received May 30, 2015.  In addition, doctors have noted atelectatic changes in both lungs.  See Treatment Notes from Dr. K.P.M. dated June 6, 2003.  Given the available evidence of record, a VA examination is necessary to clarify all respiratory diagnoses, other than sinusitis, and determine whether the disabilities, if any, are related to the Veteran's period of service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's respiratory conditions and associate them with the claims file.  

2. After records development is complete, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any respiratory disability other than sinusitis that may be present - including asthma.  In doing so, the examiner is requested to clarify whether the symptoms of any diagnoses other than sinusitis are separate and distinct from that of sinusitis.  

For any diagnosis considered separate and distinct from sinusitis, the examiner should provide an opinion as to whether such disability is at least as likely as not (whether there is at least a 50 percent probability):

a) Is caused or otherwise etiologically related to the respiratory issues documented in the Veteran's service treatment records; OR

b) Is caused or otherwise etiologically related to the Veteran's exposure to dust and sandstorms.  

The claims folder must be available for review.  A complete rationale should accompany each opinion provided.  

3. After the examination, the RO should adjudicate the claim of entitlement to service connection for a respiratory condition.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


